Citation Nr: 0525749	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1943 to 
January 1946 with service in the European Theatre from April 
1944 to December 1945 during World War II.  The veteran is 
noted to have participated in the campaigns in Northern 
France, Ardennes, Rhineland, and Central Europe.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2004.  This matter was 
originally on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Petersburg, Florida.

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran currently has arthritis of the knees which the 
medical evidence indicates is likely due to exposure to 
severe weather during service.


CONCLUSION OF LAW

The veteran is entitled to service connection for arthritis 
of the knees.  38 U.S.C.A. §§ 1110, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matter

Pursuant to the Board's November 2004 Remand, the Appeals 
Management Center (AMC) sent out a letter to the veteran in 
November 2004 requesting the addresses of Drs. Harrell and 
Lamgono as well as Kings County Hospital.  In addition, the 
letter asked the veteran to complete and return the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information, for the previously mentioned medical providers 
or to obtain and send VA the information himself.  
Subsequently, the AMC issued a Supplemental Statement of the 
Case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's November 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Service Connection for Arthritis of the Knees

At his February 2004 Board hearing, the veteran stated that 
his knee condition was incurred in service from laying in the 
cold weather.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  In order to warrant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 (2004).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Medical evidence of a current chronic disability is shown by 
the evidence of record.  
X-rays of the veteran's knees taken in August 1996 
demonstrated bilateral degenerative changes, and a January 
2003 statement from the veteran's treating chiropractic 
physician, Dr. Hoehn, noted that moderate to severe 
osteoarthritis was found.  

There is no medical evidence that shows that the veteran 
suffered from a knee disability, including arthritis, during 
service.  The service medical records are absent complaints, 
findings or diagnoses of any knee problems, including 
arthritis, during service.  On the clinical examination for 
separation from service, no musculoskeletal defects were 
noted.  

The medical evidence of record also fails to show the onset 
of arthritis within the one-year presumptive period following 
the veteran's discharge from service.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  Rather, the earliest documented 
evidence of degenerative changes is noted in 1996.  The Board 
notes that the veteran testified in February 2004 that he 
presented with knee complaints at Kings County Hospital 
during the 1950s and that x-rays were taken which showed 
arthritis.  As discussed above, the AMC sent out a letter to 
the veteran in November 2004 requesting the address of Kings 
County Hospital and asked the veteran to complete and return 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information, or to obtain and send VA the information 
himself.  The address was not provided, the VA Form 21-4142 
was not returned, and the veteran has not provided any 
medical evidence from Kings County Hospital.  The veteran 
also acknowledged that between approximately 1960 and 1990, 
he received no medical treatment for his knee condition.     

Despite the fact that there is no medical evidence that shows 
that the veteran suffered from a knee disability during 
service or the fact that the medical evidence of record fails 
to show the onset of arthritis within the one-year 
presumptive period following the veteran's discharge from 
service, a chronic disorder first diagnosed after service can 
be service-connected if a medical opinion links it to an in-
service disease or injury.  The January 2003 letter from Dr. 
Hoehn states, "[The veteran] indicated that he was a W.W. II 
veteran and was exposed to very harsh seasonal changes in the 
European theater, between 1943 and 1945.  He also indicated 
that at very young age he remembers experiencing achiness and 
stiffness of the joints after returning to the states.  It is 
my opinion that [the veteran's] arthritis could have been 
affected and accelerated by the harsh winter conditions he 
was exposed to during those years. ..."  

The fact that the veteran was in Northern Europe during World 
War II is established.  Two of the campaigns in which the 
veteran participated - Ardennes and Rhineland - occurred 
during the winter months, between late 1944 and early 1945.  
Specifically, it is common, general knowledge that those was 
participated in the Battle of the Bulge (Ardennes) were 
exposed to extreme weather conditions, with sub-freezing 
temperatures and excessive snow.  This corroborates the 
veteran's account of exposure to cold weather during service.  
In addition to Dr. Hoehn's opinion discussed above, it must 
also be noted that VA has recognized arthritis as a late 
effect of cold injury.  VBA Training Letter 00-07 (July 17, 
2000).

Having conceded that the veteran was exposed to severe cold 
weather in service, as the record contains a medical opinion 
relating current knee arthritis to cold weather exposure in 
service, resolving doubt in the veteran's favor as 
contemplated by 38 U.S.C.A. § 5107, service connection for 
arthritis of the knees is warranted.  



III.	Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim. Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.159).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

     
ORDER

Entitlement to service connection for arthritis of the knees 
is granted.



	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


